337 So. 2d 985 (1976)
PALM BEACH COUNTY, a Political Subdivision of the State of Florida, Petitioner,
v.
William Lamar ROSE, Judge, Circuit Court, Fifteenth Judicial Circuit, Respondent.
No. 76-395.
District Court of Appeal of Florida, Fourth District.
March 1, 1976.
R. William Rutter, Jr., Palm Beach County Atty., West Palm Beach, for petitioner.
*986 PER CURIAM.
On Friday, February 27, 1976, petition for certiorari was filed seeking to review an order entered by the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida, in the case of State of Florida v. Simpson, No. 75-2553-CF. The petition was accompanied by motion to stay execution of said order which motion was granted on Friday, February 27, 1976.
Upon further examination we find that the order sought to be reviewed was entered after the venue of the cause was changed from Palm Beach County to Duval County. Therefore, application for review and any supplementary relief properly belongs in the District Court of Appeal, First District. University Federal Savings & L. Ass'n v. Lightbourn, 201 So. 2d 568 (Fla. App. 4th 1967).
Inasmuch as this court lacks jurisdiction to take any action, it follows that the order of this court granting petitioner's motion to stay execution was improvidently entered and is vacated and set aside.
In light of the foregoing the petition for certiorari and motion to stay shall be transferred by separate order to the District Court of Appeal, First District, after five days' notice due to the parties as provided by Rule 2.1a(5)(d), F.A.R.
CROSS, MAGER and DOWNEY, JJ., concur.